EXHIBIT 10.19






AMENDMENT NO. 1
TO
SEVERANCE AGREEMENT


THIS AMENDMENT NO. 1 (this “Amendment”) TO SEVERANCE AGREEMENT is entered into
between Joel D. Moxley (“Employee”) and Southcross Energy Partners GP, LLC, a
Delaware limited liability company (the “Company”), is entered into as of August
1, 2016. All capitalized terms used herein but not otherwise defined herein but
defined in that certain Severance Agreement, effective as of June 15, 2015, by
and between the Employee and the Company (as amended or modified from time to
time, the “Severance Agreement”), shall have the meanings ascribed to such terms
therein.
WHEREAS, the Company is an Affiliate of Southcross Holdings LP (“Southcross
Holdings”);
WHEREAS, concurrently with execution of this Amendment, Southcross Holdings is
granting to Employee certain Class B Units of Southcross Holdings (the “Employee
Award”) and, as a condition to and in consideration of such grant, Employee and
the Company desire to amend the Severance Agreement as set forth herein; and
WHEREAS, Employee acknowledges and agrees that Employee may be entitled to
significant financial benefit by receiving the Employee Award and that
Southcross Holdings would not be willing to grant Employee such Employee Award
in the absence of Employee entering into this Amendment.
NOW, THEREFORE, in consideration of the foregoing premises and covenants,
conditions and other agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is hereby agreed as follows:
1.Amendments.


a.Section 1 of the Severance Agreement is hereby amended to add the following in
appropriate alphabetical order:


““Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such
Person, where “control” shall have the meaning given such term under Rule 405 of
the Securities Act of 1933, as amended from time to time.
    
“Board” means the Board of Directors of Company or any successor governing body.


“Compensation Committee” means the Compensation Committee of the Board, or if no
such committee exists, the Board.





--------------------------------------------------------------------------------



“Date of Termination” means the date on which Employee ceases to be employed by
the Company or any of its Affiliates.


“Person” means any individual, natural person, corporation (including any
non-profit corporation), general partnership, limited partnership, limited
liability partnership, joint venture, estate, trust, company (including any
company limited by shares, limited liability company or joint stock company),
incorporated or unincorporated association, governmental authority, firm,
society or other enterprise, organization or other entity of any nature.


“Restricted Period” means the period from the Effective Date through the first
anniversary of the Date of Termination.


“Term” means the period of time beginning on the Effective Date and ending on
the first anniversary of the Date of Termination.”


b. Section 1 of the Severance Agreement is hereby further amended by amending
and restating the definition of “Sale Event” in its entirety as follows:
    
““Sale Event” means: (i) any “person” or “group” within the meaning of Sections
13(d) and 14(d)(2) of the Securities Exchange Act of 1934, other than the
Company, EIG BBTS Holdings, LLC, TW Southcross Aggregator LP or Southcross
Holdings LP or any of their respective Affiliates (as determined immediately
prior to such event), shall become the beneficial owners, by way of merger,
acquisition, consolidation, recapitalization, reorganization or otherwise, of
fifty percent (50%) or more of the combined voting power of the equity interests
in the Company or Southcross Energy Partners, L.P. (the “Partnership”); (ii) the
limited partners of the Partnership approve, in one or a series of transactions,
a plan of complete liquidation of the Partnership, (iii) the sale or other
disposition by the Company or the Partnership of all or substantially all of its
assets in one or more transactions to any Person other than the Company, the
Partnership, EIG BBTS Holdings, LLC, TW Southcross Aggregator LP or Southcross
Holdings LP or any of their respective Affiliates; or (iv) a transaction
resulting in a Person other than the Company, EIG BBTS Holdings, LLC, TW
Southcross Aggregator LP or Southcross Holdings LP or any of their respective
Affiliates (as determined immediately prior to such event) being the sole
general partner of the Partnership.”


c. Section 5 of the Severance Agreement is hereby amended and restated in its
entirety as follows:


“5.    Confidentiality and Non-Competition.


(a)    Employee agrees that this Agreement and all discussions and negotiations
concerning this Agreement and its terms shall be confidential and shall not be
disclosed to anyone other than Employee’s spouse and financial advisor and only
after Employee has received assurances from such person(s) to abide by the



--------------------------------------------------------------------------------



terms of this Section 5. Employee acknowledges that the Company may have an
obligation to file or disclose this Agreement to governmental agencies.


(b)    In consideration of the promise of the Company to provide Employee with
Proprietary Information (as defined below), Employee shall not, at any time
during the Restricted Period, directly or indirectly engage in, have any equity
interest in, or manage or operate any person, firm, corporation, partnership,
business or entity (whether as director (excluding any directorship consented to
by the Board), officer, employee, agent, representative, partner, security
holder, consultant or otherwise) that engages in (either directly or through any
subsidiary or Affiliate thereof) any business or activity (i) relating to
midstream assets (including, without limitation, the gathering, processing and
transportation of natural gas and the fractionation, transportation and storage
of natural gas liquids) in any county in the State of Texas that is within any
of District 1, 2, 3 or 4 of the Oil & Gas Division of the Railroad Commission of
Texas, which competes with the business of Company or any entity owned by
Company, or (ii) which Company or any of its Affiliates has taken active steps
to engage in or acquire. Notwithstanding the foregoing, Employee shall be
permitted to own or acquire a passive stock or equity interest in such a
business; provided that such stock or other equity interest acquired is not more
than two percent of the outstanding interest in such business.


(c)    Provisions contained in Section 5(b) may be altered and/or waived to be
made less restrictive on Employee with the prior written consent of the Board or
the Compensation Committee.


(d)    During the Term, in connection with Employee’s employment with Company,
Company promises to provide Employee with Proprietary Information in support of
Employee’s employment duties. Except as Employee reasonably and in good faith
determines to be required in the faithful performance of Employee’s duties
hereunder or in accordance with Section 5(f), Employee shall, during the Term
and after the Date of Termination, maintain in confidence and shall not directly
or indirectly, use, disseminate, disclose or publish, or use for Employee’s
benefit or the benefit of any person, firm, corporation or other entity, any
confidential or proprietary information or trade secrets of or relating to
Company, including, without limitation, information with respect to Company’s
operations, processes, protocols, products, inventions, business practices,
finances, principals, vendors, suppliers, customers, potential customers,
marketing methods, costs, prices, contractual relationships, regulatory status,
compensation paid to employees or other terms of employment (“Proprietary
Information”), or deliver to any person, firm, corporation or other entity, any
document, record, notebook, computer program or similar repository of or
containing any such Proprietary Information. Employee’s obligation to maintain
and not use, disseminate, disclose or publish, or use for Employee’s benefit or
the benefit of any person, firm, corporation or other entity, any Proprietary
Information after the Date of Termination will continue so long as such
Proprietary Information is not, or has not by legitimate means become, generally
known and in the public



--------------------------------------------------------------------------------



domain (other than by means of Employee’s direct or indirect disclosure of such
Proprietary Information) and continues to be maintained as Proprietary
Information by Company. The parties hereby stipulate and agree that as between
them, the Proprietary Information identified herein is important, material and
affects the successful conduct of the businesses of Company (and any successor
or assignee of Company).


(e)    Upon termination of Employee’s employment with Company for any reason,
Employee will promptly after such termination deliver to Company all
correspondence, drawings, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents, or any other documents concerning
Company’s customers, business plans, marketing strategies, products or processes
in Employee’s possession.


(f)    Employee may respond to a lawful and valid subpoena or other legal
process but shall give Company (if lawfully permitted to do so) the earliest
possible notice thereof, and shall, as much in advance of the return date as
possible, make available to Company and its counsel the documents and other
information sought, and shall assist such counsel in resisting or otherwise
responding to such process. Upon notification from Employee of such subpoena or
other legal process, but only to the extent that such notification is provided
during the Restricted Period, Company shall, at its reasonable expense, retain
mutually acceptable legal counsel to represent Employee in connection with
Employee’s response to any such subpoena or other legal process. Employee may
also disclose Proprietary Information if: (i) in the reasonable written opinion
of counsel for Employee furnished to Company, such information is required to be
disclosed for Employee not to be in violation of any applicable law or
regulation or (ii) Employee is required to disclose such information in
connection with the enforcement of any rights under this Agreement or any other
agreements between Employee and Company.


(g)    Prior to accepting other employment or any other service relationship
during the Restricted Period, Employee shall provide a copy of this Section 5 to
any recruiter who assists Employee in obtaining other employment or any other
service relationship and to any employer or person with which Employee discusses
potential employment or any other service relationship.


(h)    In the event the terms of this Section 5 shall be determined by any court
of competent jurisdiction to be unenforceable by reason of its extending for too
great a period of time or over too great a geographical area or by reason of its
being too extensive in any other respect, it will be interpreted to extend only
over the maximum period of time for which it may be enforceable, over the
maximum geographical area as to which it may be enforceable, or to the maximum
extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.





--------------------------------------------------------------------------------



(i)    Employee recognizes and acknowledges that a breach of the covenants
contained in this Section 5 may cause irreparable damage to Company and its
goodwill, the exact amount of which will be difficult or impossible to
ascertain, and that the remedies at law for any such breach will be inadequate.
Accordingly, Employee agrees that in the event of a breach of any of the
covenants contained in this Section 5, in addition to any other remedy which may
be available at law or in equity, Company will be entitled to specific
performance and injunctive relief.


(j)    As used in this Section 5, the term “Company” shall include Company, its
parent, Affiliates, related entities, and any of its direct or indirect
subsidiaries.”


2.Effect on the Severance Agreement. This Amendment and the Severance Agreement
shall henceforth be read together. Except as expressly set forth herein, the
Severance Agreement shall remain in full force and effect, and is in all
respects hereby ratified and confirmed. This Amendment shall not constitute an
amendment or waiver of any provision of the Severance Agreement not expressly
referred to herein and shall not be construed as an amendment, waiver, or
consent to any action that would require an amendment, waiver, or consent except
as expressly stated herein.


3.Captions. The captions herein are included for convenience of reference only
and shall be ignored in the construction or interpretation hereof.


                
*    *    *    *    *









--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Amendment as of the date first written above.
 
 
COMPANY:
 
 
 
 
 
SOUTHCROSS ENERGY PARTNERS GP, LLC
 
 
 
 
By:


 
 
Name: John E. Bonn
 
 
Title: President and Chief Executive Officer
 
 
 
 
 
 
 
 
EMPLOYEE:
 
 
 
 
By:
 
 
 
Joel D. Moxley
 
 
 

               
                










Signature Page to the
Employment Agreement for John E. Bonn



